DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figures 1-4b, claims 1-8, 10 and 12-19) in the reply filed on 08/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the other surface of the first insulating layer and the other surface of the identification portion are located at different heights and wherein a Cu-Ni-Sn three layer structure having a first pattern layer comprising copper (Cu), a second pattern layer comprising nickel (Ni), and a third pattern layer comprising tin (Sn) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 5-8, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956).
Regarding claim 1, Choi (figures 6/1-3 and par 0093-0094) discloses a body having one surface and the other surface (see figure 1), opposing each other, and a wall surface connecting the one surface and the other surface (see figure 6); a coil portion embedded in the body and having an end exposed to the wall surface of the body (see figure 3); an external electrode (84/85) including a connecting portion disposed on the wall surface of the body and connected to the end of the coil portion (see figures 6/3), and an extension extending from the connecting portion onto the one surface of the body (see figure 6/3); a first insulating layer (60) covering the other surface of the body (see figure 3). Choi (figure 6) discloses an identification portion (90) but does expressly discloses an identification portion penetrating through the first insulating layer and including the same material as a material of the external electrode.
Choi (0151) (figure 4) discloses an identification portion (500) penetrating through the first insulating layer (620).
Hadano et al. (figures 1-3 and para 0051-0053) discloses an identification portion (71) including the same material as a material of the external electrode.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an identification portion penetrating through the first insulating layer as taught by Choi (0151) to the inductive device of Choi so as to reduce the size of the inductive device and also better protect the identification portion from outside elements which reduces the chances of the identification portion corroding/ being damaged. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an identification portion including the same material as a material of the external electrode as taught by Hadano et al. to the inductive device of Choi so as to save in production cost and production time since less materials are needed to make the inductive device.
Regarding claim 3, Hadano et al. (para 0051 and 0053) discloses wherein the external electrode and the identification portion comprise copper (Cu).
Regarding claim 5, Choi (para 0071-0076) discloses wherein the external electrode (84/85) comprises a first electrode layer in contact with the body (para 0074), and a second electrode layer disposed on the first electrode layer (see para 0076); but does not expressly discloses the identification portion comprises a first pattern layer in contact with the body, the first pattern layer including the same material as a material of the first electrode layer, and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer.
Choi (0151) (figure 4) discloses an identification portion (500) a first pattern layer in contact with the body but is silent as to whether the first pattern layer includes the same material as a material of the first electrode layer, and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer.
Hadano et al. (para 0006 and para 0061-0064) discloses an identification portion (71) wherein the first pattern layer includes the same material as a material of the first electrode layer, and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an identification portion a first pattern layer in contact with the body as taught by Choi (0151) to the inductive device of Choi so as to better protect the identification portion from outside elements which reduces the chances of the identification portion corroding/ being damaged. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first pattern layer includes the same material as a material of the first electrode layer, and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer as taught by Hadano et al. to the inductive device of Choi so as to save in production cost and production time since less materials are needed to make the inductive device.
Regarding claim 6, Hadano et al. (para 0051-0053) discloses wherein the first  electrode layer and the first pattern layer comprise copper (Cu).
Regarding claim 7, Hadano et al. (para 0061-0064) discloses wherein the second electrode layer and the second pattern layer comprise nickel (Ni).
Regarding claim 8, Choi (figures 6/3) discloses an internal insulating layer (20) embedded in the body, wherein the coil portion is disposed on at least one surface of the internal insulating layer (see figure 3).
Regarding claim 12, Choi (figures 6/1-3 and par 0093-0094) discloses a body including a magnetic metal powder (see para 0043-0046); a coil portion disposed in the body (see figure 6); an external electrode disposed on one surface of the body and connected to the coil portion (see figure 6/3), the external electrode including a first electrode layer contacting the body and a second electrode layer disposed on the first electrode layer (see para 0071-0076); a first insulating layer (60) covering the other surface of the body (see figure 6/3). Choi (figure 6) discloses an identification portion (90) but does expressly discloses the identification portion passing through the first  insulating layer, the identification portion including a first pattern layer including the same material as a material of the first electrode layer and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer. 
Choi (0151) (figure 4) discloses an identification portion (500) passing through the first insulating layer (620) but is silent the identification portion including a first pattern layer including the same material as a material of the first electrode layer and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer. 
Hadano et al. (para 0006 and para 0061-0064) discloses an identification portion (71) wherein a first pattern layer including the same material as a material of the first electrode layer (see para 0051-0053) and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer (see para 0061-0064). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an identification portion passing through the first insulating layer as taught by Choi (0151) to the inductive device of Choi so as to better protect the identification portion from outside elements which reduces the chances of the identification portion corroding/ being damaged. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first pattern layer including the same material as a material of the first electrode layer and a second pattern layer disposed on the first pattern layer and including the same material as a material of the second electrode layer as taught by Hadano et al. to the inductive device of Choi so as to save in production cost and production time since less materials are needed to make the inductive device.
Regarding claim 13, Choi (0151) (figure 3) discloses	wherein the identification portion has a quadrangular shape.
Regarding claim 19, Hadano et al. (para 0006, para 0051-0053 and 0061-0064) discloses wherein the identification portion has a Cu-Ni-Sn three layer structure having a first pattern layer comprising copper (Cu), a second pattern layer comprising nickel (Ni), and a third pattern layer comprising tin (Sn).

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956) in further view of Iso et al. (US 2019/0115127).
Regarding claim 2, Choi (figures 6/1-3 and par 0093-0094) discloses all the limitations as noted above but does not expressly discloses wherein the identification portion extends into the body.
Iso et al. (figure 1c) discloses wherein the identification portion (14) extends into the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the identification portion extends into the body as taught by Iso et al. to the inductive device of Choi so as to reduce the size of the inductive device and also better protect the identification portion from outside elements which reduces the chances of the identification portion corroding/ being damaged. 

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956) in further view of Togashi (US 2013/0038979).
Regarding claim 2, Choi (figures 6/1-3 and par 0093-0094) discloses all the limitations as noted above but does not expressly discloses wherein the identification portion extends into the body.
Togashi (figures 1-3) discloses wherein the identification portion (20/5) extends into the body (see figure 3a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the identification portion extends into the body as taught by Togashi to the inductive device of Choi so as to reduce the size of the inductive device and also better protect the identification portion from outside elements which reduces the chances of the identification portion corroding/ being damaged. 

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956) in further view of Kondou et al. (US 20180061551).
Regarding claim 4, the modified inductive device of Choi (figures 6/1-3 and par 0093-0094) wherein each of the first insulating layer and the identification portion has one surface contacting the body and the other surface opposing the one surface (see Choi (0151) (figure 4)), but does not expressly discloses wherein the other surface of the first insulating layer and the other surface of the identification portion are located at different heights.
Kondou et al. (figure 2/3c and para 0063/0069) discloses wherein the other surface of the first insulating layer and the other surface of the identification portion are located at different heights.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the other surface of the first insulating layer and the other surface of the identification portion are located at different heights as taught by Kondou et al. to the inductive device of Choi so as to allow for the identification portion to be prevented from rubbing against or bumping into any other object which reduces the chances of the identification portion being damaged. 

5.	Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956) in further view of Moon et al. (US 2016/0086714).
Regarding claim 10, Choi (figures 6/1-3 and par 0093-0094) discloses all the limitations as noted above but does not expressly discloses wherein a second insulating layer disposed on one surface of the body, wherein the extension is disposed on the second insulating layer.
Moon et al. (figure 2 and para 0032-0035) discloses a second insulating layer (60) disposed on one surface of the body, wherein the extension is disposed on the second insulating layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a second insulating layer disposed on one surface of the body, wherein the extension is disposed on the second insulating layer as taught by Moon et al. to the inductive device of Choi so as to reduce the chances of a short circuiting occurring.
Regarding claim 16, Moon et al. (figure 2) discloses wherein the second insulating layer and at least one of the surface of the body is disposed on substantially the same plane.
Regarding claim 17, Choi (figures 6/1-3 and par 0093-0094) discloses all the limitations as noted above but does not expressly discloses wherein a third insulating layer disposed on the wall surface of the body.
Moon et al. (figure 2 and para 0032-0035) discloses wherein a third insulating layer disposed on the wall surface of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a third insulating layer disposed on the wall surface of the body as taught by Moon et al. to the inductive device of Choi so as to reduce the chances of a short circuiting occurring.
Regarding claim 18, Moon et al. (para 0033) discloses wherein the third  insulating film includes an insulating resin.


6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956) in further view of Shin (US 2018/0033546).
Regarding claim 14, Choi (figures 6/1-3 and par 0093-0094) discloses all the limitations as noted above but does not expressly discloses wherein the identification portion has a circular or triangular shape.
Shin (figure 2 and para 0028-0032) discloses wherein the identification portion has a circular or triangular shape.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the identification portion has a circular or triangular shape as taught by Shin to the inductive device of Choi so as to allow for easy recognition a mounting direction of the inductive device.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Choi (US 2015/0380151) and Hadano et al. (US 2009/0134956) in further view of Tsukida et al (US 2013/0020914).
Regarding claim 15, Choi (figures 6/1-3 and par 0093-0094) discloses all the limitations as noted above but does not expressly discloses wherein a surface of the identification portion has a lower surface roughness value than the surface roughness of the body portion. 
 Tsukida et al (para 0052 and para 0091) discloses wherein a surface of the identification portion has a lower surface roughness value than the surface roughness of the body portion. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a surface of the identification portion has a lower surface roughness value than the surface roughness of the body portion as taught by Tsukida et al to the inductive device of Choi so as to reduce friction between the body and the identification portion which reduces the chances of the identification portion being damaged. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837